Title: To Alexander Hamilton from Ephraim Blaine, 13 December 1794
From: Blaine, Ephraim
To: Hamilton, Alexander


Carlisle [Pennsylvania] December 13, 1794. “I arived here on last Monday with the Jersey troops and Started them from this place upon their March home on thursday principally in good health and Spirrits—and hope they will arive safe at Trenton about the 22nd or 23d. I have not had one Shillings in money Since I left Greens burgh therefore have left all my Accounts from that to this place and here unsettled untill I Obtain reliefe from you—therefore beg and Entreat you to send me Eight thousand Dollars to enable Me to settle those Accounts.… The sum which I aske will barely enable me to prepare my Accounts for a final settlement therefore request I may not meet with any disappointment whatever.…”
